DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2017/0218910) in view of Akimasa et al (US 2012/0032504).
Sato et al discloses, regarding,
Claims 1, 5, 9, a rotational electric machine/method/drive control system for a vehicle/a rotational electric machine connected to a battery 19, the rotational electric machine comprising: 5a stator 10 configured to generate a rotating magnetic field by an alternating current converted from a power supply voltage of the battery 19; a rotor 7 configured to rotate by the rotating magnetic field; 10a field coil  14 configured to excite the rotor by a direct current converted from a power supply voltage of the battery (see Fig. 1A; paragraphs 0058, 0062); an acquisition unit configured to acquire the power supply voltage and an induced voltage of the field coil (paragraph 0068, 0071, 0072; see Figs. 6, 12E); and a power generation control unit configured to perform regenerative power generation (see Figs. 3, 6).
It is noted that Sato et al discloses that modifications can be made and can be “performed simply by the power transmission apparatus control unit” via a program change.  
The problem to be solved appears to be just controlling the voltage mode (regenerative power vs. power generation) based on a certain voltage value/threshold.
Akimasa et al teaches such concept.  For example, Akimasa et al discloses controlling an electrical machine via an induced voltage and performing regenerative power generation when the induced voltage acquired is lower than a preset voltage equal to or lower than the power supply voltage acquired (paragraphs 0042, 0056; see Figs. 2A-2E; 3A-3E), and to perform 20alternator power generation by the induced voltage when the induced voltage acquired is equal to or higher than the preset voltage (paragraphs 0053, 0054; see Figs. 2A-2E; 3A-3E).

The method is disclosed mutatis mutandis.

Sato et al further discloses, regarding,
Claims 2, 6, when performing the alternator power generation, the power generation control unit controls the direct current input to the field coil to perform field weakening control so that the induced voltage becomes equal to or lower than 5a preset upper limit value (see Fig. 4; paragraph 0075, 0104).
Claims 3, 4, 7, 8, the alternating current input to the stator and 10the direct current input to the field coil are connected to the battery via electric paths of separate systems (see Fig. 1A, 10A).
It would have been obvious before the effective filing date of the claimed invention to design the machine/method/system as disclosed by Sato et al and to modify the invention per the limitations disclosed by Akimasa et al for the purpose of increasing the efficiency in charging/discharging an electric storage.

Claims 1 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2017/0218910) in view of Watabu et al (US 9,743,341).
Sato et al discloses, regarding,
Claims 1, 5, 9, a rotational electric machine/method/drive control system for a vehicle/a rotational electric machine connected to a battery 19, the rotational electric machine comprising: 5a stator 10 configured to generate a rotating magnetic field by an alternating current converted from a power supply voltage of the battery 19; a rotor 7 configured to rotate by the rotating magnetic field; 10a field coil  14 configured to excite the rotor by a direct current converted from a power supply voltage of the battery (see Fig. 1A; paragraphs 0058, 0062); an acquisition unit configured to acquire the power supply voltage and an induced voltage of the field coil (paragraph 0068, 0071, 0072; see Figs. 6, 12E); and a power generation control unit configured to perform regenerative power generation (see Figs. 3, 6).
It is noted that the Sato et al discloses that modifications can be made and can be “performed simply by the power transmission apparatus control unit” via a program change.  
The problem to be solved appears to be just controlling the voltage mode (regenerative power vs. power generation) based on a certain voltage value/threshold.
Watabu et al teaches such concept.  For example, Watabu et al discloses controlling an electrical machine via an induced voltage and performing regenerative power generation when the induced voltage acquired is lower than a preset voltage equal to or lower than the power supply voltage acquired and to perform 20alternator power generation by the induced voltage when the induced voltage acquired is equal to or higher than the preset voltage (see Figs. 4, 5).

The method is disclosed mutatis mutandis.

Sato et al further discloses, regarding,
Claims 2, 6, when performing the alternator power generation, the power generation control unit controls the direct current input to the field coil to perform field weakening control so that the induced voltage becomes equal to or lower than 5a preset upper limit value (see Fig. 4; paragraph 0075, 0104).
Claims 3, 4, 7, 8, the alternating current input to the stator and 10the direct current input to the field coil are connected to the battery via electric paths of separate systems (see Fig. 1A, 10A).

It would have been obvious before the effective filing date of the claimed invention to design the machine/method/system as disclosed by Sato et al and to modify the invention per the limitations disclosed by Watabu et al for the purpose of reliably converting electricity in order to send it to a power system.


Response to Arguments
Applicant's arguments filed 05/19/22 have been fully considered but they are not persuasive.
With respect to the remark that Sato et al allegedly fails to disclose a regenerative power generation and alternator power generation, according to the claim language, the 
- regenerative power generation only needs one requirement to qualify as a regeneration power generation: have an induced voltage lower than a value.
- alternator power generation only needs one requirement to qualify as an alternator power generation: have an induced voltage equal/higher than a value.
Such definition for the different power modes (regenerative power and alternator power) are very broad (emphasis added).
For example, Sato et al discloses inducing a voltage of a field coil and further teaches having a regenerative power generation and alternator power generation since the induced voltage changes (see Fig. 12E).  According to the definition, as defined in the claims, of the different power modes disclose in the claims, Sato et al discloses an induced voltage being lower than a value and an induced voltage being higher than a value at some point.

    PNG
    media_image1.png
    528
    593
    media_image1.png
    Greyscale



Moreover, Sato et al shows that a certain point in the operation of the system, the induced voltage has a value lower than a threshold (regenerative power generation) and a value higher than a threshold (alternator power generation).  See Figs. 6. 
 
    PNG
    media_image2.png
    457
    599
    media_image2.png
    Greyscale

It is further disclosed that the induced voltage varies with the speed (see Figs. 16 – 18), thus the induced voltage changes constantly.
The claim language is very broad, thus the Prior Art reads on the claim language as disclosed.  The claims do not provide a specific definition for neither the regenerative power generation or the alternator power generation.

With respect to the remark that Sato et al allegedly teaches away from the Present Application, Sato et al shows a system in which the induced voltage varies at some point (see Figs. 12E, 16, 17; paragraph 0104) and/or changes since it is related to the rpm and the rpm changes constantly.

With respect to the secondary reference, Akimasa, such reference was used to show explicitly the concept of controlling a power generation based on different voltage values.  Such concept is well known for a competent engineer in the field.
Providing two different generation modes (regenerative power and alternator power) based on a low and high voltage value is well within the skill of an engineer.  Akimasa shows such concept very clearly.  Watabu also teaches such concept clearly.
It is noted again that the definition for the alternator power generation and regenerative power generation, in the claims, are broad.  

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
More specifically, Sato et al teaches clearly controlling the system based on an induced voltage of a field coil (see Office Action above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
June 7, 2022